


Exhibit 10.2
DubLi, Inc.


Stock Option Agreement


This Stock Option Agreement certifies that, pursuant to the DubLi, Inc. (the
“Company”) Omnibus Equity Compensation Plan (the “Plan”), the Compensation
Committee has granted an option to purchase shares of common stock, par value
$0.001 per share (the “Common Stock”), of the Company as stated below.
Capitalized terms used herein and not defined shall have the meaning ascribed to
such terms in the Plan.


Optionee:
Eric Nelson
 
 
 
 
Address:
2910 NW 28th Terrace
 
Boca Raton, FL 33434
 
 
 
 
Number of Shares:
7,500,000 shares of the Common Stock (the “Option Shares”)
 
 
 
 
Option Exercise Price:
US$0.12 per share of Common Stock (the “Per Share Exercise Price”)
 
 
 
 
Grant Date:
February 26, 2013 (the “Grant Date”)



 
 
DUBLI, INC.
 
 
 
 
 
 
 
 
Dated: As of February 26, 2013
 
By:
 
 
 
 
Name: Michael Hansen
 
 
 
Title: Chief Executive Officer





The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof as described in Exhibit A attached hereto and made a part
hereof. The undersigned hereby acknowledges receipt of a copy of the Plan, a
copy of which is attached hereto as Exhibit B, and agrees to be bound by the
terms of such Plan.


 
 
OPTIONEE
 
 
 
 
 
 
Dated: As of February 26, 2013
 
 
 
 
Name: Eric Nelson

EXHIBIT A


Terms and conditions of the Non-Qualified Stock Option Agreement for Employees


Grant of Option. DubLi, Inc., a Nevada corporation (the “Company”), hereby
grants to the Optionee, as of the Grant Date an option (the “Option”), pursuant
to the Plan, to purchase the Option Shares at the Per Share Exercise Price,
purchasable as set forth in and subject to the terms and conditions of this
Option and the Plan. Except where the context otherwise requires, the term
“Company” shall include all future subsidiaries of the Company as defined in
Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended or
replaced from time to time (the “Code”).






--------------------------------------------------------------------------------




Non-Qualified Stock Option. The Option shall constitute and be treated at all
times by the Optionee and the Company as a "non-qualified stock option" for U.S.
Federal income tax purposes and shall not constitute and shall not be treated as
an "incentive stock option" as defined under Section 422(b) of the Code.


Exercise of Option and Provisions for Termination; Vesting Schedule. Subject to
the terms set forth herein and provided the Optionee remains employed by the
Company, the Option shall vest as follows: 1,500,000 of the Option Shares will
vest and become exercisable on the date hereof; 750,000 of the Option Shares
will vest and become exercisable on March 31 and September 30 of each year,
beginning on September 30, 2013, until all Option Shares have vested. Except as
otherwise provided in this Agreement, this Option may be exercised at any time
during the period (the “Exercise Period”) commencing on the date hereof and
terminating on February 26, 2023 (the “Expiration Date”). This Option may not be
exercised at any time on or after the Expiration Date. Optionee irrevocably
advises the Company that 10% of the Option Shares of each vesting tranche shall
be vested in the name of SCA Group, LLC, 301 Yamato Road, Suite 1240, Boca
Raton, FL, 33431, as long as Optionee remains a partner of SCA Group.


Exercise Procedure. Subject to the conditions set forth in this Agreement and
the Plan, this Option shall be exercised by the Optionee’s delivery of written
notice of exercise to the General Counsel of the Company, specifying the number
of Option Shares to be purchased and the purchase price to be paid therefor (the
“Purchase Price”). Such notice must be signed and dated and be accompanied by
payment in full of the Purchase Price in accordance with Section 4 of this
Agreement. Such exercise shall be effective upon receipt by the General Counsel
of the Company of such written notice together with the Purchase Price. The
Optionee may purchase less than the number of Shares covered hereby, provided
that no partial exercise of this Option may be for any fractional Share.


Payment of Purchase Price. Payment of the Purchase Price for the Shares
purchased upon the exercise of this Option shall be made by delivery to the
Company of one or some combination of the following items of consideration with
a value on the date of exercise equal to the Purchase Price of the subject
Shares:


cash;


a certified check or bank check;


a cash equivalent instrument that is reasonably acceptable to the Company; or


shares of Common Stock (provided that the such shares of Common Stock have been
held by the Optionee (or any other person or persons exercising the Option) for
at least six months).


Delivery of Option Shares: Compliance with Securities Law, Etc.


a.    General. The Company shall, upon payment of the option price for the
number of Option Shares purchased and paid for, make prompt delivery of such
Option Shares to the Optionee, provided that if any law or regulation require
the Company to take any action with respect to such Option Shares before the
issuance thereof, then the date of delivery of such Option Shares shall be
extended for the period necessary to complete such action.


b.    Listing Qualifications, Securities Law Compliance, Etc. Notwithstanding
anything to the contrary in this Agreement, no shares of Common Stock purchased
upon exercise of the Option, and no certificate representing such shares, shall
be issued or delivered if (a) such shares have not been admitted to listing upon
official notice of issuance on each stock exchange, if any, upon which shares of
that class are then listed, or (b) in the opinion of counsel to the Company,
such issuance or delivery would (i) cause the Company to be in violation of or
to incur liability under any federal, state or other securities law, or any
other requirement of law or any requirement of any stock exchange regulations or
listing agreement to which the Company is a party, or of any administrative or
regulatory body having jurisdiction over the Company or (ii) require
registration (apart from any registrations as have been theretofore completed by
the Company covering such shares) under any federal, state, or other securities
or similar law.


No Special Employment or Similar Rights. Nothing contained in the Plan or this
Option shall be construed or deemed by a person under any circumstances to bind
the Company to continue the employment or other relationship of the Optionee
with the Company for the period within which this Option may be exercised or
otherwise.


Rights as a Shareholder. The Optionee shall have no rights as a shareholder with
respect to any Option Shares which may be purchased by exercise of this Option
(including, without limitation, any rights to receive dividends or non-cash
distributions with respect to such Option Shares) unless and until a certificate
representing such Option Shares is duly issued and delivered




--------------------------------------------------------------------------------




to the Optionee. No adjustment shall be made for dividends or other rights for
which the record date is prior to the date such certificate is issued.


Adjustment Provisions.


a.    General. If, through or as a result of any consolidation of shares of
Common Stock, merger or consolidation of the Company or its Subsidiaries or sale
or other disposition by the Company or its Subsidiaries of all or a portion of
its assets, any other change in the Company's or its Subsidiaries' corporate
structure, or any distribution to shareholders other than a cash dividend
results in the outstanding shares of Common Stock, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of shares of Common Stock or other securities of the Company, or for
shares of Common Stock or other securities of any other Company; or new,
different or additional shares or other securities of the Company or of any
other Company being received by the holders of outstanding shares of Common
Stock, the Optionee shall, with respect to this Option or any unexercised
portion hereof, be entitled to the rights and benefits, and be subject to the
limitations, set forth in the Plan.


b.    Board Authority to Make Adjustments. Any adjustments under this Section 9
will be made by the Board of Directors and/or the Compensation Committee, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive. No fractional Shares will be
issued pursuant to this Option on account of any such adjustments.


Change of Control.


a.    Acceleration Upon Change in Control. This Option shall become immediately
fully exercisable in the event that, prior to the expiration or termination of
the Option, and during the Optionee's Continuous Service, there is a “Change in
Control”, as defined in Article XIII of the Plan.


b.    Exception to Acceleration Upon Change in Control. Notwithstanding the
foregoing, if in the event of a Change in Control the successor company assumes
or substitutes for the Option, the vesting of the Option shall not be
accelerated as described in Section 10(a). For the purposes of this paragraph,
the Option shall be considered assumed or substituted for if following the
Change in Control the Option or substituted option confers the right to
purchase, for each Share subject to the Option immediately prior to the Change
in Control, on substantially the same vesting and other terms and conditions as
were applicable to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company or its parent or subsidiary,
the Compensation Committee may, with the consent of the successor company, or
its parent or subsidiary, provide that the consideration to be received upon the
exercise or vesting of the Option will be solely common stock of the successor
company or its parent or subsidiary substantially equal in Fair Market Value to
the per share consideration received by holders of Shares in the transaction
constituting a Change in Control. The determination of such substantial equality
of value of consideration shall be made by the Compensation Committee in its
sole discretion and its determination shall be conclusive and binding.
Notwithstanding the foregoing, in the event of a termination of the Optionee’s
employment with the Company (if it is the surviving entity in the Change in
Control) or the successor company (other than by the surviving company for Cause
or by the Optionee without Good Reason) within 24 months following such Change
in Control, the Option shall be accelerated as described in paragraph (a) of
this Section 10.


Withholding Taxes. The Company’s obligation to deliver Option Shares upon the
exercise of this Option shall be subject to the Optionee’s satisfaction of all
applicable, federal, state and local income and employment tax withholding
requirements.


Financial Restatements Due to Intentional Misconduct or Gross Negligence.


a.    In the event that the disinterested and independent (as determined in
accordance with the NYSE AMEX listing standards) members of the Board of
Directors determine (the “Board Determination”) that the Optionee’s intentional
misconduct or gross negligence directly or indirectly caused or contributed to a
restatement of the Company’s consolidated financial statements due to the
material non-compliance of the Company with any financial reporting requirement
under the U.S. federal securities laws, whether such restatement is required by
law or the Board of Directors determines, in its discretion, such restatement is
necessary or desirable to serve the best interests of the Company, then any
vested and unvested Options then held by the Optionee that were granted during
the three month period prior to or the nine month period following the first
public issuance or filing with the Securities Exchange Commission (whichever
occurs first) of the incorrect financial




--------------------------------------------------------------------------------




statements shall be immediately cancelled and rendered null and void without any
payment therefor. In addition, for any Options that were exercised during the
nine month period following the first public issuance or filing with the
Securities Exchange Commission (whichever occurs first) of the incorrect
financial statements (the “Covered Options”), the Optionee shall be required to
repay or otherwise reimburse the Company, upon demand, an amount in cash or
shares of Common Stock having a value equal to the amount described in clause
(i), (ii) or (iii) below, depending on whether the Optionee still holds the
Option Shares acquired upon exercise of the Covered Options:


to the extent that such Option Shares have been sold, the difference between the
aggregate proceeds received from such sale of such Option Shares over the
aggregate Option Exercise Price for such Option Shares,


to the extent that such Option Shares have been transferred otherwise than for
value (ex. a transfer by gift, a transfer upon death), the difference between:
(x) the greatest of (a) the Fair Market Value (as defined in the Plan) of such
Option Shares on the date the Covered Options were exercised, (b) the Fair
Market Value of such Option Shares on the date the Option Shares underlying the
Covered Options were transferred and (c) the Fair Market Value of such Option
Shares on the date of the Board Determination and (y) the aggregate Option
Exercise Price with respect to such Option Shares; and/or


to the extent that such Option Shares have not been sold or otherwise
transferred at the time the Company demand is made, the difference between: (x)
the greater of (a) the Fair Market Value of such Option Shares on the date the
Covered Options were exercised and (b) the Fair Market Value of such Option
Shares on the date of the Board Determination and (y) the aggregate Option
Exercise Price with respect to such Option Shares.


b.    This section does not constitute the Company’s exclusive remedy for the
Optionee’s commission of intentional misconduct or gross negligence. The Company
may seek any additional legal or equitable remedy, including injunctive relief,
for any such violations. The provisions in this section are essential economic
conditions to the Company’s grant of Options to the Optionee. By receiving the
grant of Options hereunder, the Optionee agrees that the Company may deduct from
any amounts it owes the Optionee from time to time (such as wages or other
compensation, deferred compensation credits, vacation pay, any severance or
other payments owed following a termination of employment, as well as any other
amounts owed to the Optionee by the Company) to the extent of any amounts the
Optionee owes the Company under this section. The provisions of this section and
any amounts repayable by the Optionee hereunder are intended to be in addition
to any rights to repayment the Company may have under Section 304 of the
Sarbanes-Oxley Act of 2002 and other applicable law.


Representations. The Optionee represents, warrants and covenants that:


a.    Any Option Shares purchased upon the exercise of this Option shall be
acquired for the Optionee’s account for investment only, and not with a view to,
or for sale in connection with, any distribution of the Option Shares in
violation of the Securities Act, or any rule or regulation under the Securities
Act.


b.    The Optionee has had such opportunity as he or she has deemed adequate to
obtain from representatives of the Company such information as is necessary to
permit the Optionee to evaluate the merits and risks of his or her investment in
the Company.


c.    The Optionee is able to bear the economic risk of holding such Option
Shares acquired pursuant to the exercise of this Option for an indefinite
period.


d.    The Optionee understands the tax consequences of the granting of the
Option, the acquisition of rights to exercise the Option with respect to any
Option Shares, the exercise, release or other disposal of the Option and
purchase of Option Shares hereunder, and the subsequent sale or other
disposition of any Option Shares acquired hereunder. In addition, the Optionee
understands that the Company may be required to pay, or account for taxes in
respect of any compensation income, or other income or gain realized by the
Optionee upon exercise of the Option granted hereunder. To the extent that the
Company is required to pay, account for or withhold any such taxes, then, unless
both the Optionee and the Compensation Committee have otherwise agreed upon
alternate arrangements, the Optionee hereby agrees that the Company may deduct
from any payments of any kind otherwise due to the Optionee an amount equal to
the total taxes required to be so paid, accounted for or withheld (as permitted
by law), or if such payments are inadequate to satisfy such taxes, or if no such
payments are due or to become due to the Optionee, then the Optionee agrees to
provide the Company with cash funds or make other arrangements satisfactory to
the Company regarding such payment. It is understood that all matters with
respect to the total amount of taxes to be withheld in respect of any such
compensation income shall be determined by the Company in its sole discretion.


By making payment upon exercise of this option, the Optionee shall be deemed to
have reaffirmed, as of the date of such payment, the representations made in
this Section 12.




--------------------------------------------------------------------------------






Restrictions on Transfer of Option Shares.


a.    The Optionee hereby acknowledges and agrees that the Option shall not be
transferable by the Optionee other than by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of the Optionee only
by him or by his guardian or legal representative.


b.    The Optionee hereby acknowledges that in connection with any public
offering of the Company’s Common Stock, the underwriters for the Company may
require that the Company's officers, directors, and/or certain other
shareholders not sell their Shares for a certain period of time before or after
the effectiveness of any registration statement of the Company filed in
connection with such offering. The Optionee hereby agrees that upon the
Company's request in connection with any such public offering, that the Optionee
will not, directly or indirectly, offer, sell, contract to sell, make subject to
any purchase option, or otherwise dispose of any Option Shares for a period
requested by the underwriter or its representative, not to exceed ten (10) days
before and 90 days after the date of the effectiveness of any such registration
statement, without the prior written consent of the underwriter or its
representative.


Legends. All stock certificates representing Option Shares issued to the
Optionee upon exercise of this Option shall have affixed thereto legends
substantially in the following form, in addition to any other legends required
by applicable state law:


“The shares of stock represented by this certificate are subject to certain
restrictions on transfer contained in an Option Agreement, a copy of which will
be furnished upon request by the issuer.”


Termination of Employment. The Option shall cease vesting upon a termination of
employment for any reason and shall lapse and cease to be exercisable on the
ninetieth day following any such termination.


Effectiveness of the Grant of the Option. The grant of the Option by the Company
to the Optionee shall not become effective until the Optionee executes the cover
page of this Agreement and returns this Agreement with the executed cover page
to the Company. In the event the Optionee fails to execute and return this
Agreement to the Company within one month after the Grant Date, this Agreement
shall immediately terminate in all respects and this Agreement shall immediately
cease to be an operative contract.


Plan Documents. This Agreement is qualified in its entirety by reference to the
provisions of the Plan, as amended from time to time, which are hereby
incorporated herein by reference. The interpretation and construction by the
Compensation Committee of the Plan, this Agreement, the Option granted
hereunder, and such rules and regulations as may be adopted by the Compensation
Committee for the purpose of administering the Plan, shall be final, binding and
conclusive. Until the Option shall expire, terminate, or be exercised in full,
the Company shall, upon written request therefor, send a copy of the Plan, in
its then-current form, to the Optionee or any other person or entity then
entitled to exercise the Options.


Miscellaneous.


a.    This Agreement may (except as provided in the Plan) only be amended,
altered or modified by a written instrument signed by the parties hereto, or
their respective successors, and it may not be terminated (except as provided
herein or in the Plan).


b.    This Agreement is subject to the authorization of the necessary amount of
shares by the appropriate bodies and an amendment of the Plan covering the
required amount of shares to fulfill this Agreement.


c.    All notices under this Option shall be mailed or delivered by hand to (i)
the Company at the address set forth below, (ii) the Optionee at the address set
forth on the first page of this option, or (iii) at such other address as may be
designated in writing by either of the parties to one another.


If to the Company:
DubLi, Inc.
 
5200 Town Center Circle, Suite 601
 
Boca Raton, FL 33486
 
 
 
 
If to the Optionee:
See address of Optionee on the cover page of this Agreement.







--------------------------------------------------------------------------------






Applicable Law. This Option shall be governed by and construed in accordance
with the laws of the State of Florida, but without regard to the principle of
conflict of laws thereof. If any one or more provisions of this Agreement shall
be found to be illegal or unenforceable in any respect, the validity and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby. The parties hereto hereby submit themselves to the
exclusive jurisdiction of the state or Federal courts located in Palm Beach
County, Florida and (a) agree and acknowledge that any claim, action or
proceeding regarding the Company or this Agreement shall be brought in such
courts, and (b) hereby waive any objections to such venue, including, without
limitation, any objections based on such venue being an inconvenient forum.


Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Optionee and supersedes any prior agreements and understandings,
oral or written, between the Company and the Optionee concerning the subject
matter of this Agreement.


Construction. The section headings contained in this Agreement are for reference
only and shall have no effect on the interpretation of any of the provisions of
this Agreement.


Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company and upon the legal
representatives, executors, administrators, heirs, legatees and any permitted
assignee of the Optionee.




--------------------------------------------------------------------------------










EXHIBIT B


COMPANY’S OMNIBUS EQUITY COMPENSATION PLAN


[See Attached]








